             Case 2:19-cv-01717-JJT Document 7 Filed 03/13/19 Page 1 of 3




 1         Jefferson R. Hayden #026264
      GAMMAGE & BURNHAM, PLC
 2          Two NORTH CENTRAL AVENUE
                      I 5TH FLOOR
 3               PHOENIX, AZ 85004
              TELEPHONE (602) 256-0566
            EMAIL: JHAY1)1\1,(k,111 AW.COM
 4   Attorneys for Plaintiff ProKure Solutions, LLC
 5
 6                                       UNITED STATES DISTRICT COURT

 7                                           DISTRICT OF ARIZONA

 8   ProKure Solutions, LLC,                               NO.

 9                      Plaintiff,
     vs.                                                   NOTICE OF FILING AO 120 FORM
10
     GroCure LLC; Shamol Vyas; Shawn Grey;
11   Ashley D. Spear; John and Jane Does I-X;
12   ABC Partnerships I-X; DEF Limited
     Liability Companies I-X; and XYZ
13   Corporations I-X;
14                      Defendants.
15
16               NOTICE IS GIVEN THAT Plaintiff ProKure Solutions, LLC hereby files its AO 120
17   form pursuant to LRCiv 3.1(c) for trademark actions. A copy of the AO 120 form is attached
18   hereto as Exhibit A.
19                        DATED this 13th day of March, 2019.
20
                                                       GAMMAGE & BURNHAM P.L.C.
21
22                                                     By/si Jefferson R. Hayden
                                                         Jefferson R. Hayden
23
                                                         Attorneys for Plaintiff ProKure Solutions
24                                                       LLC

25
26




     7441.4.1255407.1                                                                       5/24/2018
Case 2:19-cv-01717-JJT Document 7 Filed 03/13/19 Page 2 of 3




       EXHIBIT A
                       Case 2:19-cv-01717-JJT Document 7 Filed 03/13/19 Page 3 of 3

 AO 120 (Rev. 08/10

                              Mail Stop 8                                                     REPORT ON THE
TO:
          Director of the U.S. Patent and Trademark Office                            FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                             ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                                  TRADEMARK

                   In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you arc hereby advised that a court action has been
          filed in the U.S. District Court                       for the District of Arizona                             on the following
       Q Trademarks or         ❑ Patents. (❑      the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                       U.S. DISTRICT COURT
                                           3/12/2019                                        for the District of Arizona
PLAINTIFF                                                                  DEFENDANT
 ProKure Solutions, LLC                                                     Grocure, LLC; Shamol Vyas; Shawn Grey; Ashley D.
                                                                            Spear; JOHN and JANE DOES 1-10; ABC
                                                                            PARTNERSHIPS I-X; DEF LIMITED LIABILITY
                                                                            COMPANIES I-X; and XYZ CORPORATIONS I-X

        PATENT OR                      DATE OF PATENT
                                                                                      HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK

 I 4,397,312                                9/3/2013                ProKure Solutions, LLC

 2

 3

 4

 5


                                 In the above—entitled case, the following patent(s)/ tradcmark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                        ■ Amendment           ■ Answer            ■ Cross Bill           ■   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                      HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK

 I

 2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                      (BY) DEPUTY CLERK                                             DATE




Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
